Exhibit 77(i) and Exhibit 77(Q)(1)(a) Item 77(i): Terms of new or amended securities AMENDMENT TO REGISTRANT'S ARTICLES OF INCORPORATION In response to Sub-Item 77I, Articles Supplementary to the Articles of Incorporation dated as of October 23, 2008 (the “Supplement”) of the Lord Abbett U.S. Government & Government Sponsored Enterprises Money Market Fund, Inc. (the “Registrant”), the Supplements authorized an additional 500,000,000 Class A shares, which increased the total number of shares of all classes from 700,000,000 shares of capital stock, par value $.001 per share to 1,200,000,000, shares of capital stock, par value $.001 per share effective November 3, The Supplement is hereby attached below. ARTICLES SUPPLEMENTARY TO ARTICLES OF INCORPORATION OF LORD ABBETT U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISES MONEY MARKET FUND, INC. LORD ABBETT U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISES MONEY MARKET FUND, INC., a Maryland corporation having its principal office c/o The Prentice Hall
